Citation Nr: 0031433	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO. 94-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for amputation of toes 3, 4, and 5 of the 
right foot, claimed as the result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active service from November 1950 to 
October 1952.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1995 RO decision which denied compensation under 38 
U.S.C.A. § 1151 for amputation of toes 3, 4, and 5 of the 
right foot, claimed to be due to treatment at VA medical 
centers (VAMCs) in 1993.  In July 1996 the Board remanded the 
case to the RO for a Travel Board hearing, which was 
conducted in September 1997.  In March 1998 the Board 
remanded the claim for additional development of the 
evidence.


FINDING OF FACT

1.  The veteran was treated at the VAMC in Salem, Virginia 
during an October-November 1993 admission, and he was 
transferred to the VAMC in Richmond, Virginia where he 
continued to receive treatment during a November-December 
1993 admission.

2.  Both of these VAMC admissions involved treatment for 
severe pre-existing cardiovascular disease (including 
peripheral vessel, carotid artery, and heart involvement).  
Among other cardiovascular problems, the veteran had gangrene 
of his right foot associated with his peripheral vascular 
disease, and treatment for this included amputation of toes 
3, 4, and 5 of the right foot during the admission to the 
VAMC in Richmond.

3.  The gangrenous toes 3, 4, and 5 of the right foot were 
not the result of VA treatment, but were due to the natural 
progress of the severe peripheral vascular disease, and the 
amputation of the toes was a necessary consequence of 
properly administered treatment.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
amputation of toes 3, 4, and 5 of the right foot are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Korean Conflict.  He 
has no established service-connected conditions.  For many 
years, including before the 1993 VA treatment at issue in 
this case, he has been rated permanently and totally disabled 
for non-service-connected pension purposes (and entitled to 
aid and attendance benefits) due to various physical 
ailments, one of which is cardiovascular disease.

The veteran was admitted to the VAMC in Salem, Virginia on 
October 20, 1998, with a history of cardiovascular disease 
and a complaints of transient right eye blindness the 
preceding August.  It was noted that he had had myocardial 
infarctions in 1991 and 1992.  Physical examination noted no 
cyanosis or clubbing of the extremities, and 2+ edema of the 
ankles.  Posterior and dorsalis pedis pulses were 
nonpalpable, bilaterally.  A carotid arteriogram showed high 
grade right internal carotid artery stenosis.  Heart lesions 
were noted on cardiac catheterization.  Diagnoses at the time 
of discharge from the Salem VAMC included carotid artery 
stenosis on the right, coronary artery disease, aortic 
stenosis, aortic regurgitation, status post myocardial 
infarction, and insulin dependent diabetes mellitus.  The 
veteran was said to be stable and improved at the time of 
discharge.  He was transferred to the VAMC in Richmond, 
Virginia on November 15, 1993 for additional treatment of his 
cardiovascular disease.  

Records from the VAMC in Richmond show the veteran was 
admitted on November 15, 1993 for continuing treatment of his 
cardiovascular disease.  The report of history and physical 
on admission notes that he had a history of insulin dependent 
diabetes mellitus, 2 vessel coronary artery disease, aortic 
stenosis, aortic insufficiency, status post myocardial 
infarction in 1991 and 1992, right internal carotid stenosis, 
and tissue loss of the right foot.  On admission it was noted 
he had severe vascular disease with coronary artery and 
valvular heart disease, symptomatic right carotid artery 
stenosis, and peripheral vascular disease with right foot toe 
gangrene.  The plan was to operate on the right carotid 
artery first, followed by a leg bypass to salvage the limb, 
and then possible heart surgery if indicated.  Medical 
records show the veteran's conditions (including right foot 
gangrene) were treated medically while he underwent further 
studies for contemplated surgery.  On November 24, 1993, due 
to the symptomatic right carotid artery stenosis, the veteran 
underwent a right carotid endartectomy without complications.  
On November 29, 1993, after providing informed consent, he 
underwent additional surgery due to the peripheral vascular 
disease in his right leg with gangrene of the right foot.  
This surgery consisted of a right popliteal to anteriotibial 
bypass graft with amputation of gangrenous toes 3, 4, and 5 
of the right foot.  He reportedly did well postoperatively, 
without complications.  At discharge from the hospital on 
December 13, 1993, the principal diagnosis was peripheral 
vascular disease.

Since the veteran was discharged from the Richmond VAMC in 
December 1993, he has received extensive treatment for his 
medical conditions.  

In May 1994 the veteran filed a claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for amputation of toes 
of the right foot.  

In an August 1995 letter, the veteran said that his right 
foot started to hurt after he was admitted to the Salem VAMC 
in October 1993.  He stated that the toes became more 
symptomatic during the admission and by the time he was 
transferred to the VAMC in Richmond, gangrene had set in.  He 
said the doctors at the Salem VAMC knew he was diabetic and 
were negligent in not treating his toes.  He maintained that 
the failure to pay attention to his foot condition caused 
gangrene and the amputation of the toes in question.  

The veteran testified at a Travel Board hearing in September 
1997, restating in more detail his allegation that the right 
foot condition was largly ignored during the October-November 
1993 admission to the Salem VAMC, leading to right foot toe 
amputations during the November-December 1993 admission to 
the Richmond VAMC.

Pursuant to a Board remand, the RO sent the veteran's claims 
file to a VA medical doctor for review of the records and for 
an opinion as to whether gangrene of the right foot and 
related toe amputations resulted from VA treatment.  In 
October 1999, the VA medical doctor reviewed the veteran's 
claims file and provided the following opinion:

This veteran has multiple medical 
problems and those problems had to be 
addressed in order of their importance.  
The main problem that he was having 
consisted of obstruction of the right 
carotid artery such that when he was 
admitted to the VA Medical Center in 
Salem, Virginia, on October 20, 1993, he 
was even complaining of transient right 
eye blindness more likely than not caused 
by his coronary artery disease and two 
previous myocardial infarctions in 1991 
and 1992.  So a carotid arteriogram was 
performed on October 21, 1993 and the 
results were such that it was apparent 
that he needed a carotid endarterectomy. 
However, he also had a cardiac 
catheterization that was very abnormal.  
The carotid artery catheterization 
revealed a high grade, right internal 
carotid artery stenosis.  The cardiac 
catheterization showed internal carotid 
artery stenosis of 90% and the left 
anterior descending carotid artery 
stenosis of 60%, distal stenosis of the 
circumflex artery of 100% and proximal 
stenosis of the right coronary artery of 
50%.  The veteran also was noted to have 
Insulin Dependent Diabetes Mellitus, 
aortic stenosis, and aortic 
insufficiency.  All of these medical 
problems were considered to be more 
important than the problem of decreased 
circulation in the right foot.

Thus, the first thing that was done was a 
right carotid endarterectomy November 24, 
1993.  The veteran apparently did quite 
well; so he was taken back to the 
operating room on November 29, 1993, 
where he had the partial right foot 
amputation, as well as, a right arterial 
bypass graft, popliteal to dorsalis pedis 
with amputation of the right third, 
fourth, and fifth toes.  The veteran did 
quite well to the point that he was 
discharged on December 13, 1993. 

Thus, in answer to the Remand, this very 
seriously ill veteran had the proper 
treatment at the proper time, in the 
proper place; and it is unfortunate that 
the toes had to be amputated.  Had the 
veteran not had the heart problem and the 
carotid artery problem corrected, he may 
have had paralysis from a stroke or even 
had death occur from a stroke.  He was 
already having problems with his right 
eye blindness noted prior to his transfer 
from Salem VA Medical Center to the 
McGuire Medical Center in Richmond. 

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, including 
new 38 U.S.C.A. § 5103A.  

The law providing compensation benefits 38 U.S.C.A. § 1151 
was revised, effective October 1, 1997, and the new version 
of the law is more restrictive than the old version.  
However, the new law does not apply in case, as the veteran's 
claim has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the change.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

The veteran claims that the problems with his right foot, 
including gangrene, were not properly noted and treated when 
he was first admitted to the Salem VAMC in October-November 
1993, and that if proper treatment had been provided he would 
not have required right foot toe amputations during the 
subsequent November-December 1993 admission to the Richmond 
VAMC.

Medical records show that both of these VAMC admissions 
involved treatment for severe pre-existing cardiovascular 
disease (including peripheral vessel, carotid artery, and 
heart involvement).  Among the extensive cardiovascular 
problems, which were medically and surgically treated during 
these admissions, was gangrene of the right foot associated 
with peripheral vascular disease.  The medical records do not 
suggest that the right foot gangrene was the result of VA 
treatment (or lack of treatment).  Rather, the medical 
records indicate the gangrene of toes 3, 4, and 5 of the 
right foot was due to the natural progress of the severe 
peripheral vascular disease, and amputation of those toes was 
a necessary consequence (intended result) of properly 
administered treatment.  Compensation for the condition under 
38 U.S.C.A. § 1151 is not payable under such circumstances.

The veteran's claim has been reviewed by a VA doctor who 
concluded that the right foot toe amputations constituted 
proper treatment at the proper time for the problems 
resulting from decreased circulation in the right foot.  The 
VA doctor's opinion is against the veteran's claim, and the 
veteran has provided no competent medical evidence to the 
contrary.

The weight of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for amputation of toes 
3, 4, and 5 of the right foot.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).







ORDER

Compensation under 38 U.S.C.A. § 1151 for amputation of toes 
3, 4, and 5 of the right foot, claimed as the result of VA 
medical treatment, is denied.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


